     Case 2:20-cv-00234-JAM-CKD Document 14 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RODRIGO GONZALEZ-GARCIA,                            No. 2:20-cv-0234 JAM CKD P
12                       Plaintiff,
13           v.                                          ORDER
14   BAKER, et al.,
15                       Defendants.
16

17           Plaintiff is a Shasta County Jail detainee proceeding pro se in an action brought under 42

18   U.S.C. § 1983. Plaintiff requests that the court appoint counsel. District courts lack authority to

19   require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

20   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

21   attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer,

22   935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir.

23   1990). When determining whether “exceptional circumstances” exist, the court must consider

24   plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to articulate his

25   claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d

26   965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel).

27   The burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

28   /////
                                                         1
     Case 2:20-cv-00234-JAM-CKD Document 14 Filed 05/05/20 Page 2 of 2

 1   common to most prisoners, such as lack of legal education and limited law library access, do not

 2   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

 3          Having considered the factors under Palmer, the court finds that plaintiff has failed to

 4   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 5   counsel at this time.

 6          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 7   counsel (ECF No. 13) is denied without prejudice.

 8   Dated: May 4, 2020
                                                     _____________________________________
 9
                                                     CAROLYN K. DELANEY
10                                                   UNITED STATES MAGISTRATE JUDGE

11

12

13   1
     gonz0234.36
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
